Appeal from a judgment of the Supreme Court (McGrath, J), entered August 5, 2010 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a 2009 decision of the Board of Parole, later affirmed upon administrative appeal, that denied his request for parole release. Inasmuch as he reappeared before the Board in April 2011 and was again denied parole release, the present appeal must be dismissed as moot (see Matter of Perkins v New York State Div. of Parole, 80 AD3d 1045, 1045-1046 [2011]; Matter of Borcsok v New York State Bd. of Parole, 76 AD3d 1167 [2010]).
Peters, J.E, Lahtinen, Kavanagh, Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.